UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6739


JASON NATHANIEL GILMER,

                Plaintiff - Appellee,

          v.

DR. SMITH, Head Physician of KMCC,

                Defendant – Appellant,

          and

MR. A. WHITED, R.N.C.B. of KMCC; L. FLEMING, Warden of KMCC,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:14-cv-00111-NKM-RSB)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mary Foil Russell, HALE, LYLE & RUSSELL, PC, Bristol, Tennessee,
for Appellant. Jason Nathaniel Gilmer, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dr. Happy Smith seeks to appeal the district court’s order

denying   his   motion   for   reconsideration           in    Jason     Gilmer’s      42

U.S.C.    § 1983     (2012)    action.           This      court       may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain    interlocutory      and       collateral      orders,        28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                 The order Smith seeks

to    appeal    is   neither    a    final       order        nor   an       appealable

interlocutory or collateral order.               Accordingly, we dismiss the

appeal for lack of jurisdiction.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                              DISMISSED




                                          2